UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 96-4613

MICHAEL TROY DAVIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
William L. Osteen, Sr., District Judge.
(CR-95-313)

Submitted: April 30, 1997

Decided: May 19, 1997

Before HAMILTON and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter L. Jones, CLIFFORD, CLENDENIN & O'HALE, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael Troy Davis was arrested on Interstate 85 in North Carolina
after a police officer stopped the rental car in which he was a passen-
ger because the driver was speeding. A search of the car revealed
cocaine base hidden in a wheel well. A jury subsequently convicted
Davis on one count of possession with intent to distribute cocaine
base, in violation of 21 U.S.C. § 841(a)(1) (1994), and he was sen-
tenced to 168 months in prison. Davis appeals his conviction, claim-
ing that evidence and a statement he made after the car was stopped
should be suppressed and that the district court erred by attributing to
him for sentencing purposes cocaine base from an earlier transaction.
We find no merit to his claims; consequently, we affirm.

I.

Davis first challenges the denial of his motion to suppress on the
grounds that the officers arrested him at the scene of the traffic stop
before they discovered the cocaine base and thus lacked probable
cause to arrest him. This court reviews legal conclusions in a district
court's suppression determination de novo and reviews the underlying
factual findings under the clearly erroneous standard. See United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

An ordinary traffic stop constitutes a limited seizure of the car's
occupants, and this court analyzes the reasonableness of such a stop
under principles established in Terry v. Ohio , 392 U.S. 1 (1968). See
Berkemer v. McCarty, 468 U.S. 420, 439 (1984). This approach
entails two considerations: whether the initial stop was legal and
whether the subsequent investigation exceeded the proper scope of
the traffic stop. See Rusher, 966 F.2d at 875-76. Because it is undis-
puted that the initial stop was valid, the only inquiry here is whether
the subsequent investigation exceeded the proper scope of the traffic
stop.

                    2
During an initial traffic stop, an officer "`may request a driver's
license and vehicle registration, run a computer check, and issue a
citation.'" Rusher, 966 F.2d at 876 (citation omitted). If the driver
produces a valid license and proof that he is authorized to drive the
car, the officer may no longer detain him. "Any further detention for
questioning is beyond the scope of the Terry stop and therefore illegal
unless the officer has a reasonable suspicion of a serious crime."
Rusher, 966 F.2d at 876-77.

The officers in this case were justified in detaining Davis and the
other occupants of the rental car while questioning them, obtaining
the driver's consent to a search, and searching the vehicle. Trooper
William Grey initially asked for the driver's license and the vehicle
registration. He received a driver's license that did not appear to
belong to the driver and, instead of a vehicle registration, a rental con-
tract that did not authorize any of the car's occupants to drive the car.
Moreover, the car was stopped in North Carolina, but the rental con-
tract did not authorize taking the car outside of Maryland. These facts
gave Grey an objectively reasonable suspicion that the car was stolen
and justified his investigatory detention beyond the speeding ticket.
The occupants' subsequent conflicting versions of their itinerary gave
further justification to the officers' escalating suspicions and therefore
justified the further detention of the three men. See United States v.
Lee, 898 F.2d 1034, 1040 (5th Cir. 1990).

Contrary to Davis' contentions, the length of the detention did not
convert the stop into an arrest. Though an investigatory stop should
be brief, Terry imposes no rigid time limitation. The stop is permissi-
ble if "the police diligently pursue[ ] a means of investigation that [is]
likely to confirm or dispel their suspicions quickly, during which time
it is necessary to detain the defendant." See United States v. Sharpe,
470 U.S. 675, 685-86 (1985). Here, only nine minutes elapsed
between the time Trooper Grey stopped the car for speeding and the
driver's consent to the search. The officers then diligently pursued
their investigation by conducting a search of the vehicle that ulti-
mately revealed the cocaine base. We find that the length of this
detention did not convert it into one for which probable cause was
needed.

Davis contends that the officers lacked probable cause to arrest him
after they discovered the cocaine base in the rental car and that any

                     3
subsequent statement he made should have been suppressed. Specifi-
cally, he claims that the presence of cocaine base in the car in which
he was a passenger did not provide probable cause for his arrest and
therefore any statement he made was tainted by his illegal arrest.

A warrantless arrest is valid if the arresting officers have probable
cause to believe the suspect has committed an offense. The officers'
decision that probable cause is present is reviewed under a totality of
circumstances test. See Illinois v. Gates, 462 U.S. 213, 238 (1983).
Both the quantity of information possessed by the officers and the
degree of its reliability are factors to be considered. See Alabama v.
White, 496 U.S. 325, 330 (1990). The district court's determination
of probable cause should be sustained if the court had a substantial
basis for its conclusion. See Gates, 462 U.S. at 236; United States v.
Depew, 932 F.2d 324, 327 (4th Cir. 1991).

Based on the totality of the circumstances, the officers had proba-
ble cause to arrest Davis. Each occupant of the car gave a different
story about their destination and the reason for their trip. They all
appeared nervous during the search and their comments and actions
led Sergeant T. L. Cardwell to believe they might flee.* In light of
these facts, there was substantial evidence to support the district
court's conclusion that the officers had probable cause to arrest Davis.
Cf. United States v. Laughman, 618 F.2d 1067, 1077 (4th Cir. 1980)
(where other circumstantial evidence is present, proximity to contra-
band with inferred knowledge of its presence sufficient to establish
constructive possession).

II.

Davis contends that there was insufficient evidence to support the
district court's finding that he possessed cocaine base on an earlier
trip to South Carolina and that the court erred by including that
amount when deciding his guideline range. The district court's factual
findings are reviewed under the clearly erroneous standard, while its
_________________________________________________________________
*One of the suspects asked an officer whether there was water beyond
the woods adjoining the highway and, while scanning the area, the men
discussed amongst themselves what they should do.

                    4
interpretation of guideline terms is reviewed de novo. United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

District courts may take "relevant conduct" into account in deter-
mining a defendant's sentence whether or not the defendant has been
convicted of the charges constituting the relevant conduct. See United
States Sentencing Commission, Guidelines Manual , § 1B1.3 (Nov.
1995); United States v. Jones, 31 F.3d 1304, 1316 (4th Cir. 1994).
The court must establish the amount of drugs attributable to a defen-
dant for sentencing purposes by a preponderance of the evidence. See
United States v. Irvin, 2 F.3d 72, 75 (4th Cir. 1993). Whether the gov-
ernment has met its burden of proof is a question of fact reviewed for
clear error. See Jones, 31 F.3d at 1316 (citing Daughtrey, 874 F.2d
at 217). In drug offenses where the defendant is acting in concert with
others, his relevant conduct includes all his own acts and reasonably
foreseeable acts of others which were part of the same course of con-
duct or common scheme or plan as the offense of conviction. See
USSG § 1B1.3(a)(2). In determining whether conduct is part of the
same course of conduct as the offense of conviction, the court looks
to the nature of the defendant's acts, his role, and the number and fre-
quency of those acts, as well as the similarity, regularity, and tempo-
ral proximity between the offense of conviction and the uncharged
conduct. See United States v. Mullins, 971 F.2d 1138, 1143-44 (4th
Cir. 1992); see also USSG § 1B1.3, comment. (n. 9(B)). The court
may rely on the uncorroborated testimony of a coconspirator in deter-
mining a defendant's relevant conduct. See United States v. Bowman,
926 F.2d 380, 381 (4th Cir. 1991).

At Davis' sentencing hearing, William Davis testified that, two
weeks before they were arrested in North Carolina, he, Michael Davis
(his cousin), and Lloyd Stallworth delivered approximately two
pounds of cocaine base from New York to Antonio Rubio's customer
in South Carolina. According to William's testimony, the two trips
were nearly identical: William paid Batala McFarlane to rent a car in
Baltimore; he drove to New York to pick up the drugs and instruc-
tions from Rubio; he agreed to pay Davis and Stallworth $250 each
to accompany him; and the cousins took turns driving. William also
testified that while he removed the drugs from the wheel well of the
rental car and delivered them to Rubio's customer on the first trip,
Davis was facing them ten feet away.

                    5
Although Davis denied knowledge of the drugs and denied taking
the first trip to South Carolina, the district court found William's testi-
mony more credible. The court also noted the similarity in the two
trips. Furthermore, as the government noted in its brief, William was
to pay Davis $250 for each trip, evidence that Davis had knowledge
of the criminal activity because there had to be a reason William was
paying Davis to accompany him on the trip. In light of this evidence,
the district court did not err in including the first trip to South Caro-
lina as relevant conduct in calculating Davis' offense level.

III.

For these reasons, we affirm Davis' conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                     6